Citation Nr: 1726859	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-25 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), to include entitlement on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher

INTRODUCTION

The Veteran had active service from February 1969 to February 1971 and from July 1976 to August 1984. 

This matter is before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in part, denied entitlement to TDIU.  

In May 2011, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

This matter was before the Board in January 2014 and July 2016 when it was remanded for additional development.

In January 2014, the Board noted that the issues of entitlement to dependency allowance and whether new and material evidence has been received to reopen a previously denied claim for service connection for depression had been raised by the record.  They were referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The record before the Board does not show that these issues were ever addressed in any way.  The Board does not have jurisdiction over them, and they are referred once again to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16 (a) (2016).  

Even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16 (b) (2016).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b) (2016).

Here, the Board remanded the Veteran's TDIU claim in January 2014.  The Board noted that May 2009 and May 2010 letters from the Veteran's private physician indicated that the Veteran was "completely and permanently disabled" and would not be able to seek employment at any time in the future; however, the Veteran's combined disability rating was 50 percent and therefore did not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16 (a) for a TDIU.  Therefore, the Veteran's claim was referred to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16 (b).  

The AOJ failed to follow this directive and the Board remanded the matter once again in July 2016.  The July 2016 Board remand directed the AOJ to refer the Veteran's TDIU claims to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of assignment of TDIU on an extra-schedular basis.  

As noted by the Veteran's representative in Jun 2017, this requested development was not accomplished yet again.  (The Board acknowledges that the July 2016 remand erroneously directed the AOJ to consider the time period prior to September 26, 2003.  However, even this was not accomplished.  A February 2017 Supplemental Statement of the Case denied entitlement to TDIU after September 26, 2003, and the claim was never referred for extra-schedular consideration.)

The Board regrets any further delay in this matter.  However, because the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Forward this case to the Director of Compensation and Pension Service for consideration of the assignment of a TDIU on an extra-schedular basis pursuant to the provisions of 38 C.F.R. § 4.16(b) (2016).  In connection with the referral, the AOJ should include a full statement outlining the Veteran's service-connected disabilities, employment history, educational attainment, and all other factors having a bearing on the issue during the applicable timeframe (from May 2008).

2.  After the development has been completed, review the file and ensure that all of the development sought in this Remand is completed.  Arrange for any further development indicated by the results of the development requested above.  Then, readjudicate the issues of (1) entitlement to a TDIU.  If the determination remains adverse to the Veteran, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have given an adequate opportunity to respond, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


